270 S.W.3d 470 (2008)
Richard Lotman BROWN, Respondent,
v.
CONTEMPORARY DESIGN CONCEPTS, and Jim Dyer, Appellants.
No. WD 68500.
Missouri Court of Appeals, Western District.
November 25, 2008.
*471 Robert W. Brown, Kansas City, MO, for appellant.
Charles J. Hyland, Overland Park, KS, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Contemporary Design Concepts, LLC, and Jim Dyer appeal the trial court's judgment in favor of Richard Brown on his breach of contract and unjust enrichment claims against them.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurispru-dential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).